internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp 4-plr-105635-00 date date number release date index number merger llc d llc u llc v j assets k assets l assets this letter responds to your date request that we further supplement our letter_ruling dated date plr-121425-98 the original letter_ruling as supplemented by our letter rulings dated date plr-107269-99 date plr-102442-00 date plr-102440-00 and date plr- together the prior letter rulings capitalized terms not defined in this letter retain the meanings assigned them in the original letter_ruling the prior letter rulings address certain federal_income_tax consequences of the distributions by distributing of the stock of controlled a and controlled b and related transactions facts distributing owns all of the interests in merger llc d merger llc d owns an interest in llc v and unrelated parties own the remaining interests llc v is classified as a partnership for federal_income_tax purposes merger llc d owns the l assets various entities that are owned directly or indirectly by distributing the contributing entities own j assets and k assets proposed transactions i the contributing entities will contribute j assets and k assets to newly formed limited_liability companies and state law partnerships the operating entities plr-105635-00 certain of the operating entities that do not own j assets may be classified as partnerships or corporations for federal tax purposes all other operating entities will be treated for federal tax purposes as having a single owner and will not elect under sec_301_7701-3 of the procedure and administration regulations to be treated as an entity that is not disregarded as an entity separate from its owner ii the contributing entities will distribute their interests in the operating entities to distributing through intervening entities where necessary iii distributing will contribute all of the interests in the operating entities to newly formed llc u iv certain other parties will contribute other assets to llc u or will purchase interests in llc u from distributing on the admission of a party in addition to distributing as a member in llc u llc u will be classified as a partnership for federal tax purposes v merger llc d will contribute the l assets to llc v llc v will a lease part of the l assets to a newly formed joint_venture that will be treated for federal tax purposes as a partnership among merger llc d and certain other parties and b lease the remaining l assets to merger llc d ruling based solely on the information submitted in the original and supplemental ruling requests we rule that the transactions described in steps i through v above do not adversely affect any of the rulings contained in the prior letter rulings and the prior letter rulings retain full force and effect caveats we express no opinion about the tax treatment of the transactions described above under any provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling procedural matters this supplemental ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the prior letter rulings should attach copies of those letters and this supplemental letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transactions covered by these letters are completed plr-105635-00 under a power_of_attorney on file in this office a copy of this supplemental letter will be forwarded to each of your authorized representatives associate chief_counsel corporate by wayne t murray senior technician reviewer sincerely branch
